Citation Nr: 1140852	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals, left knee injury, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for arthritis, residuals of left knee injury, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee degenerative joint disease (DJD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the ratings assigned for the disabilities in question.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the claims.  

It appears that VA treatment records may be outstanding.  Treatment records from the Central Texas Healthcare System were last obtained in March 2009.  Since then, the Veteran has indicated receiving injections for her knees at the orthopedic clinic in Temple.  See October 2009 statement in support of claim.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claims must be remanded in order for the RO/AMC to obtain the Veteran's VA treatment records dated since February 2009.

The Veteran's knees were last examined more than three years ago in April 2008.  When a Veteran claims that her condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination for the purpose of ascertaining the current severity of her service-connected knee disabilities.  This is also important given the fact that it is unclear whether the Veteran requires the need for bilateral knee braces due to her knee disabilities or her multiple sclerosis.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Central Texas Healthcare System, dated since February 2009.  

2.  After completion of the foregoing, schedule the Veteran for an orthopedic examination to assess the current severity of her service-connected bilateral knee disabilities.  The claims file, to include a copy of this remand, must be made available to the examiner in conjunction with the examination report.  Any indicated studies should be performed.  

The examiner should identify all residuals attributable to the Veteran's service-connected right knee DJD; residuals, left knee injury; and arthritis, residuals of left knee injury.  

The examiner should report the range of motion measurements for the bilateral knees, in degrees.

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the either knee, and if so, to what extent.  The examiner is also specifically asked to address whether the bilateral knee braces worn by the Veteran are for her bilateral knee disabilities or her multiple sclerosis.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim with consideration of any additional information obtained.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case (SSOC).  The Veteran and her representative should also be given an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


